Case 1:20-cv-04172-GBD-GWG Document 10 Filed 06/08/20 Page 1 of 2

 

 

age RY

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MIGUEL HERNANDEZ AGUILAR,

 

Petitioner,
-against-

ORDER

THOMAS DECKER, in his official capacity as Director :

of the New York Field Office of U.S. Immigrations & : 20 Civ. 4172 (GBD) (GWG)
Customs Enforcement, CHAD WOLFE, in his official

capacity as Acting Secretary, U.S. Department of
Homeland Security, and WILLIAM BARR, in his official .
capacity as Attorney General of the United States,

Respondents.

GEORGE B. DANIELS, United States District Judge:

The show cause hearing scheduled for June 11, 2020, is hereby RESCHEDULED to occur
as a videoconference using the Skype platform on June 11, 2020, at 10:30 a.m.

To optimize the quality of the video feed, only the Court, plaintiff's counsel, and defense
counsel will appear by video for the proceeding; all others will participate by telephone. Due to
the limited capacity of the Skype system, only one counsel per party may participate. Co-counsel,
members of the press, and the public may access the audio feed of the conference by calling
(917) 933-2166 and entering the code ID 792485486.

To optimize use of the Court’s video conferencing technology, all participants in the call
must:

1. Use a browser other than Microsoft Explorer to access Skype for
Business;

2. Position the participant’s device as close to the WiFi router as is
feasible;

3. Ensure any others in the participant’s household are not using WiFi
during the period of the call;

4. Unless the participant is using a mobile telephone to access Skype for
Business, connect to audio by having the system call the participant;

 
Case 1:20-cv-04172-GBD-GWG Document10 Filed 06/08/20 Page 2 of 2

If there is ambient noise, the participant must mute his or her device when not speaking.
Further, all participants must identify themselves every time they speak, spell any proper names
for the court reporter, and take care not to interrupt or speak over one another. Finally, all of those
accessing the conference—whether in listen-only mode or otherwise—are reminded that recording
or rebroadcasting of the proceeding is prohibited by law.

To the extent that there are any documents relevant to the proceeding, counsel should
submit them to the Court (by email or on ECF, as appropriate) at least at least 24 hours prior to

the proceeding.

 

SO ORDERED.
Dated: June 8, 2020 Genco B Donr*=
New York, New York CJ EORGE B. DANIELS

nited States District Judge

 
